TDCJ Offender Details                                                                           Page 1 of2


                                                                  UtiMMBtSBa            New Offender'Search
    Texas department qf-Criminal justice




 Offender Information Details

   Return to Search list




 SID Number:                                06708591

 TDCJ Number:                               01998989

 Name:                                      CARNER.JARROIN LOUIS

 Race:                                      B

 Gender:                                    M

 DOB:                                       1986-08-05     •

 Maximum Sentence Date:                     2027-04-05

 Current Facility:                          GARZA EAST

 Projected Release Date:                    2019-03-08

 Parole Eligibility Date:                   2013-12-27

 Offender Visitation Eligible:              YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unit prior to traveling for a visit.



 SPECIAL INFORMATION FOR SCHEDULED RELEASE:


 Scheduled Release Date:                  Offender is not scheduled for release at this time.


 Scheduled Release Type:                  Will be determined when release date is scheduled.


 Scheduled Release Location:              Will be determined when release date is scheduled.




    Parole Review Information

 Offense History:
   Offense                            Sentence ~„,,„.„         ~_„ M„    Sentence (YY-
     Date
                       Offense
                                        Date        County CaseNo-             mm-DD)
                                                T


http://offender.tdcj .texas.gov/OffenderSearch/offenderDetail.action?sid=06708591                8/18/2015